/S H 3 -M
                                          PDR Case No.                   PV"1543^*1-
    0RIG1NA                                                        IN    THE
                                             COURT OF CRIMINAL APPEALS
                                                         AUSTIN, TEXAS


                                                    TEX.      R.        APP.   P. 68
                                                                                                            RFCFnypn ^
                                                                                                       TORfoFcipliITp"us
                                                     RUSSELL JAY RE6ER                                          JAN 2 6 2015
                                                   Petitioner,             Pro Se.
                                                                                                              el Acosta, Cier?

                                                               -    Vs.    -                                     FILED IN
                                                                                                    COURT OF CRIMINAL APPEALS

                                                    THE STATE OF TEXAS                                         JAN 3 0 Z'.i
                                                            Respondent
                                                                                                            Abel Acosta, Clerk

                        • SSSSSSSSSSSSSSSSSSSSSSSSS'SSSSSSSS




                             ON PETITION FOR DISCRETIONARY REVIEW FROM

                         THE SECOND DISTRICT COURT OF APPEAL ORDER(S)-
                     MEMORANDUM OPINION AND EN BANC RECONSIDERATION OF
                              APPELLATE 'COURT*S PER CURIAM ORDER DATED
                              JANUARY 30, 2014 AND SEPTEMBER 18, 2014,
                        RELATING TO SUBSEQUENT MOTION FOR FORENSIC DNA
                   TESTING UNDER CHAPTER 64 CODE OF CRIMINAL PROCEDURE
                                  IN APPELLATE CAUSE NOw 02-12-00178-CR



                            ORIGINAL PETITION FOR DISCRETIONARY REVIEW
—   — s = = = = = = = = = = = = = = = = = = = = = = = s's = = = = = = = = = = = = = = = = = = = = = = = = = = = = = = = = = = =



rjp                                                                                              Petitioner, Pro Se.
                                                                                                 RusselI Jay Reger #747783
                                                                                                 French M. Robertson Unit.
ORAL ARGUMENT:                 REQUESTED                                                         12071 FM 3522
                                                                                                 Abilene, Texas 79601-8749
                                                                                                 (325)548-9035
                                                                                                 www.free-rusty-reger.com
                   IDENTITY OF JUDGES,      PARTIES,   AND COUNSEL




PETITIONER, PRO SE.
RusselI Jay Reger #747783
French M.   Robertson Unit.
12071 FM 3522
Abilene, Texas 79601-8749
(325)548-9035
www.free-rusty-reger.com


PARTICIPATING JUDGES

Hon. Judge Robb D. Catalano                            Hon. Jerry W. Woodlock
CRIMINAL DISTRICT COURT NUMBER THREE                   Senior Visiting District Judge
401 W. Belknap St., 7th Floor                          P.O. Box 659
Fort Worth, Texas 76196-0402                           Gainesville, Texas 76241-0659
(817)884-1252

Hon. Roger Jeffery "Jeff" Walker
Former Presiding Judge
EIGHTH ADMINISTRATIVE JUDICIAL REGION
401 W. Belknap St., 5th Floor
Fort Worth, Texas 76196
(817)884-1558



RESPONDENTS COUNSEL /WITH RELATIVE TO DECEDENT*

Steven Waller Conder (SBOT No. 04656510)*
James 0. Williams (SBOT No. 24004990)
Charles Reynolds (SBOT No. 00789580)
Ashley D. Fourt (SBOT No. 00792096)
Charles M. Mai Iin. Appellate Section Chief
Assistant District Attorneys
401 W. Belknap St., 9th Floor
Fort Worth, Texas 76196-0201
(817)884-1400
www.tarrantda.com -or- www.tarrantcounty.com




                                        -   I -                                 (PDR1
                                    TABLE OF CONTENTS

                                sssssssssssssssasssssssssssssBsssassssscsssssssssssssss


SUBJECT:                                                                        PAGECS1
==================================================================================



IDENTITY OF JUDGES, PARTIES, AND COUNSEL                                              I
TABLE OF CONTENTS                                                                    II
INDEX OF AUTHORITIES                                                           Ill - lv
STATEMENT REGARDING ORAL ARGUMENT                                                     v

  I.       STATEMENT OF THE CASE                                                  1-2
  II.      STATEMENT OF PROCEDURAL HISTORY                                            3
  III.     GROUNDS FOR REVIEW                                                     3 -16

GROUND ONE:

         THE APPELLATE COURT ERRED BY FAILING TO ADEQUATELY REVIEW THE ENTIRE
         RECORD AND DISCERN THAT THE MARCH 13, 2012 FINAL ORDER (APPENDIX-
         A]    SUFFERED FROM CARELESS DRAFTSMANSHIP NOT INTENDED TO RE-DENY
         APPOINTMENT OF COUNSEL ON DNA WHEN ALL PARTIES AND THE TRIAL COURT
         TREATED IT AS A FINAL APPEALABLE ORDER DENYING SUBSEQUENT MOTION
         FOR DNA TESTING -   "OBVIOUSLY NOT INTERLOCUTORY."

         REASONS FOR REVIEW:                                                        3
         ARGUMENT: .. .. ..       ..'                         ..   ..            3-11

GROUND TWO:
         THE APPELLATE COURT ERRED WHEN FAILING TO REVIEW THE ENTIRE RECORD
         OR ADDRESS EVERY ISSUE AND ALTERNATIVE ARGUMENT RAISED BY THE PARTIES
         AND NECESSARY TO FINAL DISPOSITION OF DIRECT APPELLATE REVIEW AS
         REQUIRED UNDER TEX. R. APP. P. 47.1.

         REASONS FOR REVIEW:                                                         12
         ARGUMENT:                                                              12 - 16

  IV.       PRAYER FOR RELIEF                                                        16
  V.        VERIFICATION                                                             16
  VI.       CERTIFICATE OF SERVICE                                                   17

APPENDIX SECTION:

APPENDIX- A: FINDINGS AND ORDER MARCH 13, 2012 [DNA2] CR i 273-274
APPENDIX- B": FINDINGS AND ORDER OF SEPTEMBER 13, 2012 IDNA2J 2nd Supp. CR 9 7-8
APPENDIX-    C:   MEMORANDUM OPINION OF SEPTEMBER 18, 2014 (Appellate Opinion)
APPENDIX-    D:   LETTER / BRIEF tCONSANGUINITYl OF JANUARY 29, 2014 (Filed 02/03/14)
APPENDIX-    E:   PER CURIAM ORDER OF JANUARY 30, 2014 [CONSANGUINITY]
APPENDIX-    F:   PER CURIAM ORDER OF SEPTEMBER 18, 2014 [CONSANGUINITY]
APPENDIX-    G:   ABATEMENT ORDER OF SEPTEMBER 10, 2012 [DNA2] 2nd Supp. CR 6 4-6
APPENDIX-    H:   ORDER DENYING MOTION FOR REHEARING [APPENDIX- CI (Dated: 10/23/14)




                                          -   If -                               tPDR)
                                   INDEX OF AUTHORITIES

                        ssssssssssssssssxssssssssssssssssss


SUBJECT:                                                                                PAGECS1
==================================================================================



CASE LAW:
Ahmad v. State, 158 S.W.3d 525 (Tex.App.-Fort Worth 2004) v$ .                                  10
Baker v. State, 185 S.W.3d 894 (Tex.Crlm.App.2006)                                              11
Bridle v. State, 16 S.W.3d 906 (Tex.App.-Fort Worth 2000)                                       10
Chavez v. State, 2010 Tex. App. LEXIS 6163 (Tex.App.-Fort Worth 2010)              ..    ..     10
Continental Airlines, Inc. v. Klefer, 920 S.W.2d 274 (Tex.1996)                                  9
Cook v. State, 240 S.W.3d 906 (Tex.Crlm.App.2007)                                                7
Ex parte Chabot, 300 S.W.3d 768 (Tex.Crlm.App.2009)                                           15
Ex parte Dopps, 723 S.W.2d 669 (Tex.Crlm.App.1986)                                            10
Ex parte Franklin, No. WR-44,521-03 (Tex.Crlm.App.2014)   ..                                  15
Ex parte Ghahremanl, 332 S.W.3d 470 (Tex.Crlm.App.2011)   .. .. ..                ..    .. ..15
Ex parte Henderson, 384 S.W.3d 833 (Tex.Crlm.App.2012)                                     14-15
Ex parte Mines, 26 S.W.3d 910 (Tex.Crlm.App.2000)                                             15
Ex parte Padllla, 2010 Tex. App. LEXIS 9774 (Tex.App.-Austln 2010)                            .9
Ex parte Poe, 751 S.W.2d 873 (Tex.Crlm.App.1988)                                              10
Ex parte Reger, No. WR-38,770-01 (Tex.Crlm.App.1998)                                           2
Fry v. State, 112 S.W.3d 611 (Tex.App.-Fort Worth 2003)                                       10
Gamez v. State, 737 S.W.2d 315 (Tex.Crlm.App.1987)     ..                                      4
Garcia v. State, 291 S.W.3d 1 (Tex.App.- Corpus Chrlstt 2008)                                  8
Gutierrez v. State, 307 S.W.3d 318 (Tex.Crlm.App.2010)                                  8 ,9 ,11
Harvey v. Horan, 278 F.3d 370 (4th Clr. 2002)                                                   15
Hllburn v. State, 946 S.W.2d 885 (Tex.App.-Fort Worth 1997)                                      10
In re Hamilton, 975 S.W.2d 758 (Tex.App.-Corpus Chrlstl 1998)                                    10
In re Johnston, 79 S.W.3d 195 (Tex.App.-Texarkana 2002)                                           9
In re Morton, 326 S.W.3d 634 (Tex.App.-Austln 2010)                                               9
Jenerette v. State, 2013 Tex. App. LEXIS 7284 (Tex.App.-Fort Worth 2013)                ..     ..10
Kombuto v. State, 171 S.W.3d 888 (Tex.Crlm.App.2005) .. ..                              ..     ..15
Kutzner v. Montgomery, Co., 303 F.3d 339 (5th Clr. 2002)            ..                        15
Lehmann v. Har-Con Corp., 39 S.W.3d 191 (Tex.2001)                                       6 ,8 ,9
Light v. State, 15 S.W.3d 104 (Tex.Crlm.App.2000)                                             15
M.0. Dental Lab v. Rape, 139 S.W.3d 671 (Tex.2004)                                          6 ,8
Montanez v. State, 195 S.W.3d 101 (Tex.Crlm.App.2006)                                             8
Pitts v. State, 916 S.W.2d 507 (Tex.Crlm.App.1996)                                               14
Prleto Ball Bonds v. State, 994 S.W.2d 316 (Tex.App.-El Paso 1999)                               13
Rape v. M.0. Dental Lab, 95 S.W.3d 712 (Tex.App.-Fort Worth 2003)                               6
Reger v. State, No. 02-96-00217-CR (Tex.App.-Fort Worth 1997, pet. ref'd) .. ..2
Reger v. State, 222 S.W.3d 510 (Tex.App.-Fort Worth 2007, pet. ref'd) .. ..2 ,15
Reger v. Crlm. Dlst. Atty Tarrant Cnty., 2011 Tex. App. LEXIS 6413 (Tex.App.-Rrt Worth 2011) ..14
Rey v. State, 897 S.W.2d 333 (Tex.Crlm.App.1995)                                                8
Skinner v. Swltzer, _       U.S.       , 131 S. Ct. 1289 (2011)                                  15
State v. Masslngham, 2012 Tex. App. LEXIS 84 (Tex.App.-AmarlIlo 2007)                             9
Strobaugh v. State, 421 S.W.3d 787 (Tex.App.-Fort Worth 2014)                                    16
Suhre v. State, 185 S.W.3d 898 (Tex.Crlm.App.2006)                                               11
Towery v. State, 262 S.W.3d 586 (Tex.App.-Texarkana 2008)                                         8
United States v. Hale, 422 U.S. 171 (1975)                                                       14




                                              -HI -                                           tPDRl
                                       INDEX OF AUTHORITIES                          (Com't)

                                 sssssssxssasssssaBSissassssssssssssssssssssBssissssssssBSssssssssssssss


SUBJECT:                                                                                                                PAGE(S)


STATUTES - CODES - RULES:

Tex. Civ. Prac. & Rem. Code $ 132.OO1-.O03 et seq,                                                                            16
Tex. Code Crlm Proc. Chapter 64                                                                                       2 ,5 ,6 ,7
Tex. Code Crlm. Proc. art. 64.01                ..     ..     ..     ..     ..     ..     ..     ..        ..    ..     ..     ..8
Tex. Code Crlm. Proc. art. 64.03                                                                                              6,9
Tex.   Code Crlm.       Proc. art. 64.03(b)                                                                                     15
Tex.   Code Crlm.       Proc. art. 64.03(a)(1)(B)                                                                               15
Tex.   Gov't Code       $ 74.055                                                                                                13
Tex.   Gov't Code       $ 74.055(c)(6)                                                                                          13
Tex.   Gov't Code       5 74.0551(d)                                                                                            13
Tex.   Gov't Code       5$ 573.021-.023                                                                                          4
Tex.   R.   App.   P.
                21.8(a), (c)                                                                                                7
Tex.   R.   App.   P.
                22.4                                                                                                        7
Tex.   R.   App.   P.
                25.2(a)(2)                                                                                                  8
Tex.   R.   App.   P.
                25.2(d)-(h)                                                                                                 7
Tex.   R.   App.   P.
                27.1(b)                                                                                                     7
Tex.   R.   App.   P.
                33.1(a)(2)(A)                                                                                               8
Tex.   R.   App.   P.
                44.4                                                                                                       10
Tex.   R.   App.   P.
                47.1                            ..                                                              11 ,12 ,15-16
Tex. R. App. P. 66.3                                                                                                 1 ,3 ,12
Tex. R. App. P. 66.4                                                                                                         11 ,16
Tex. R. App. P. 68                                                                                                     Cover ,1
Tex. R. App. P. 68.11                                                                                                           17
Tex. R. App. P. 69.1                                                                                                  1 ,11 ,16
Tex. R. App. P. 69.2                                                                                                     11 ,16
Title 28 U.S.C. § 1746          ..                                                                                              16


CONSTITUTIONAL LAW:
Tex.   Const,   art. V, $ 7                                                                                                     13
Tex.   Const,   art. XVI, § 1                                                                                                   13
Tex.   Const,   art. XVI, $ 30(a)                                                                                               13
U.S.   Const,   art. VI, Clause 3                                                                                               13


TREATISE - LAW JOURNALS - LAW REVIEWS:
5 Ray W. McDonald, TEXAS CIVIL PRACTICE § 27:4[a], at 7 (John S. Covell, 1992) ..9
==================================================================================


END:




                                                     - Iv -                                                              CPDR]
                               STATEMENT REGARDING ORAL ARGUMENT

                                                                     S3t =   =   =   =   =   =   S




         This     case presents numerous ISSUES (GROUNDS) which are novel and unresolved

by    any   Court       In    Texas,    to    date.    The resulting exoneration of the Petitioner

and the         total   exposure        of    the   underlying miscarriage of justice resulting in

the   Petitioner's           wrongful    conviction      for   first degree murder shall dwarf the

recent      firestorm        stemming    from the      Michael   Morton exoneration.                 As such, the

Petitioner        respectfully         begs   this    most Honorable Court to permit ORAL ARGUMENT

by and through competent court appointed counsel.



ORAL ARGUMENT:          REQUESTED




                                                      - v -                                                IPDR]
                                                  IN THE
                                        COURT OF CRIMINAL APPEALS
                                                      AUSTIN, TEXAS

RUSSELL JAY REGER                                                            PDR Case No.     ?P'/S¥$-J     The        Petitioner        was        wrongfully      convicted   for the offense of first degree

murder        and     thereafter        sentenced          to    life   confinement In the TDCJ-CID. [Trial]

RR-6 • 474 1 and [Trial] CR • 83, 103-104. 2 At all times, the Petitioner strong
ly     swore        that   he    was /Is NOT GUILTY BY REASON OF SELF-DEFENSE (I.e., legally

and factually              Innocent of             first     degree murder). [Trial! RR-3 f 7-8; RR^4 • 2;
         ,„...« i «» - «*•» **-. 3                    ,«„.,, ob . crt ,. 4       [DNA2] CR f 61, 76;      and
see also [DNA1] CR • 243-247;17;                      [DNA1] RR • 50-64;
                                             6
[DNA2] RR-3 • 20, It 5-23.

[11>     "[Trial! RR- f" denotes the original 1996 criminal 1rlal Out Reporter's Record on flle in
         appellate case N>. 02-96-00217-CR, followed by vited Volumes), Page NuofaeKs), and (1) denotes
         Individual I lne(s) of text.
[2]>     "[Trial] CR- «" denotes the original 1996 criminal trial Court Clerk's Record also on file
         inside appellate case No. 02-9S-03217-CR,_fol lowed by referenced Page(s).
[FOOTNOTES CON'T ON PAGE 2)
                                                                                            Page   1   [PDR]
(B)> The Petitioner            sought   direct    appellate review of his wrongful conviction

which was thereafter affirmed. Reger v. State,                  No.   02-96-00217-CR     (Tex.App.-

Fort Worth 1997, pet. ref'd).

(C)> The Petitioner            filed original application for writ of habeas corpus, which

was denied by this Court. Ex parte Reger,              No.     WR-38,770-01 (Tex.Crlm.App. 1998).

(D)> The        Petitioner filed original Chapter 64 DNA testing of biological evidence

on    the   shorts     he   wore - trying to prove that a violent, close contact struggle

occurred     between      htm and the decedent, proving self-defense.              That motion was

denied and direct appellate review affirmed. Reger v. State,                 222 S.W.3d 510 (Tex.

App.-Fort Worth 2007, pet. ref'd). Cert, denied, 552 U.S. 1117 (2008).

(E)> After         acquiring    three (3) sworn pro bono expert reports which focused upon

biological       evidence      documented   and   recovered      from the decedent's vehicle, all

concluding that Respondent's star-witness gave material, false and misleading
sworn testimony to Petitioner's 1996 jury, as well as due to substantial changes
In case precedent and statutory law, Petltionewr filed subsequent Chapter 64
DNA testing to coerborate his pro bono expert reports.                 The    trial    Court   denied

subsequent DNA testing motion without a hearing on March 13, 2012 and September

13,    2012.     [DNA21     CR • 61-134, 264-274; and 2nd Supp. CR • 7-8 [Attached hereto-

with as: APPENDIXES- A and B].


[CON'T FROM PA6E 11
(31>    "[CNA1] OR- •" denotes the original Chapter 64DNA trial Cbirt Clerk's Record on fi le in ap
        pellate case No. Q2-06-00104-CR, followed by RageCs). The two Supplemental Clerk's Records
        are cited as "1st Supp. CR- «" or *2nd Supp. CR- §".
C41>    "[GNA1] RR- f" denotes the original Chapter 64 BNA ABATEMENT HEARIN5 RECCRD on file In ap
        pellate case No. 02-05-091C4-CR, followed by Pagets) and (t) denotes individual Hne(s)of
        text.      Said record is already on file in this Subsequent DNA Clerk's Record at (DNA21 CR •
        145-171.
15]> "[DNA21 CR «" denotes -the Subsequent Chapter 64 BNA trial Court Clerk's Record on file In
     appellate case No. 02-12-00178-CR, followed by PageCs). The three Supplenental Clerk's Records
     are cited as "1st Supp. Cr t" or "2nd Supp. CRf" and/or "3rd Supp. CR f".
[61> "(DNA21 RR- 9 " denotes the Subsequent ehapter 64 DNA RECUSAL RECORDS on file In appellate
     case No. O2-120O178-CR, foloved by cited Voltnefs),Page(s) and (f) denotes individual lines
        of text.
                                                                                  Page     2   [PDR]
                                                       II.

                                STATEMENT OF PROCEDURAL HISTORY

        The     Petitioner filed for direct appellate review of the trial Court's final

order(s)        denying    Subsequent         DNA testing described above in Section 1(E), which

was     DISMISSED     In part and AFFIRMED In part In MEMORANDUM OPINION dated September

18,     2014.     APPENDIX- C, attached hereto.              On October 2, 2014, Petitioner properly

filed    MOTION     FOR REHEARING ("MFRMO") which the appellate Court denied on October

23, 2014. APPENDIX- H, attached hereto.

                                                      III.

                                           GROUNDS FOR REVIEW

GROUND ONE:

        THE APPELLATE COURT ERRED BYFAILING TO ADEQUATELY REVIEW THE ENTIRE
        RECORD AND DISCERN THAT THE MARCH 13, 2012 FINAL ORDER [APPENDIX-
        At SUFFERED FROM CARELESS DRAFTSMANSHIP NOT INTENDED TO RE-DENY
        APPOINTMENT OF COUNSEL ON DNA WHEN ALL PARTIES AND THE TRIAL COURT
        TREATED      IT    AS    A   FINAL1    APPEALABLE ORDER DENYING SUBSEQUENT MOTION
        FOR DNA TESTING ^"OBVIOUSLY NOT INTERLOCUTORY." [DNA21                   CR   i   38-
        43; 44-49; 61-135;               223-229;     230-236; 264-274; 275; 282; 284; 285-
        300; 301-315; 316;               317-320;     321-323; 324-327; 341; 343-344; 345;
        350; 351-352; 353;               359-360;     361; 366-369; 370; 371-372; 375-376;
        380; 387-394; 395M00; 1st Supp. CR 0 4; 2nd Supp. CR 0 4-6 and
        7-8; [DNA2] RR-3 0 21, If 21-25; 22, It 3-6; and [DNA21 RR-4 0 7,
        11 14-16; 23, 11 23-25; and 24, 11 1-2.

REASONS FOR REVIEW:


        The Second District Court of Appeals' decision [APPENDIX- C] con
        flicts with another case reversal stemming from other Courts of
        appeal on the same issue presented in GROUND ONE (above). It has
        also decided an important question of State or Federal law in a
        way that conflicts with applicable decisions of this Court, the
        Supreme Courts of Texas and the United States of America. It also
        appears to have misconstrued a statute and rule, as we11 as has
        so far departed from the accepted and usual course of judicial pro
        ceedings as to call for an exercise of this most Honorable Court's
        power of supervision.   TEX. R. APP. P. 66.3(a), (b), (c), (d), and
        (f).

ARGUMENT:


(A)> The Petitioner              filed     two     pro se ancillary motions requesting appointment

of    "Co-Counsel"        on    February      8,    2012. IDNA21 CR 0 38-43 and 44-49.    Petitioner

                                                                                   Page   3     (PDR)
informed    the     trial     Court that he filed SUBSEQUENT MOTION FOR DNA TESTING, which

occurred    on     February       10,     2012.    [DNA2] CR 0 61-135.     The Respondent then filed

responses      opposing      said       motions   for    appointment    of "Co-Counsel." [DNA2] CR 0

223-228 and 230-235.           The trial Court DENIED Petitioner's motions for appointment

of "Co-Counsel" on February 16, 2012. [DNA2] CR 0 229 and 236.

(B)> Only       two of       Petitioner's         pleadings   then remained active on docket: (1)

SUBSEQUENT      MOTION      FOR     FORENSIC      DNA   TESTING   OF EVIDENCE CONTAINING BIOLOGICAL

MATERIAL     [DNA2]    CR     0   61-135; and (2) PETITION TO DISQUALIFY THE TARRANT COUNTY

CRIMINAL    DISTRICT ATTORNEY AND HIS OFFICE AND REQUEST FOR APPOINTMENT OF ATTORNEY

PRO -TEM -         DEMAND FOR           JURY TRIAL ("PTD") IDNA2] CR 0 136-213.       The Respondent

(ADA Steven Waller Conder [SBOT #046565101)                    seemed    confused about Petitioner's

Pro Se filings,           yet admitted to figuring it out and filing opposing responses
to DENY Subsequent DNA Testing Motion and [PTD] on March                     13,   2012.   [DNA2]    CR

0   254-262,      264-272     and       388.   On March 13, 2012, disqualified visiting District

Judge Jerry W. Woodlock signed final order(s) denying those two pending pleadings.

[DNA2] CR 0 263 and 273-274.

(C)> Going        Into the direct appellate record in this case, the established record

clearly     portrays that the trial Court and ALL related parties believed that Judge

Woodlock    signed     final      appealable       order   denying     Subsequent DNA Testing Motion

on March 13, 2012.          May this Court TAKE JUDICIAL NOTICE of the reeord:


(7)>   As this case continued on appeal, Petitioner discovered that ADA Wal ler-Qonder was a consan
       guineous    relative to the decedent's biological mother: Doris Jean Waller-Storey. The decedent,
       William    Matthew ffett* Storey was born on March 13, 1969. Plnahtbited Inside information was
       provided    to Mrs. Waller-Storey, which she acknowledged having possession of, memorialized
       In this     record. This caused Petitioner to seek recusal of sitting trial Judge, Robb D. Cata-
       lano. [CNA2] CR 0 285-330; 373; 374; 375-434; 1st Supp. CR 0 4; [0NA2] RR-1 2, and 3. After
       connecting the dots and evidence finding "The Waller Oonneetion" Petitioner filed in the
       appellate court: MOTION TO DISQUALIFY AND STRIKE PLEADINGS GF ADA WAJLER-COMER on January
       10, 2014. Further tetter /brief filed February 3, 2014 APPENDIX- D, attached hereto. ADA
       Wal ler-Conder filed no response, nor did he ever dispute Petitioner's facts. The appellate
       court failed to ABATE and hold hearings under Section 573.021-.023 TEX. GOV'T CODE denying
       Petitioner's motion on January 30, 2014 APPENDIX- E. Petitioner filed for En Banc Reconsidera
       tion on February 10, 2014, which the Appel late Court denied on Septenfeer 18, 2014. APPENDIX-
       F. This most Honorable Court should ABATE this case back for hearings consistent with its
       prior holdings under Gaaez v. State, 737 S.W.3d 315, 318 (Tex.Crim.App.1987).
                                                                                   Page     4   [PDR]
 1»      DNA2J    CR       0   275 - Letter from trial Court to Appellant;
 2»      0NA2J    CR       0   282 - Notice of Appeal;
 3»      DNA2]    CR       0   284 - Certificate of Proceedings by trial Court;
 4)>     DNA2]    CR       0   286 - Motion to Recuse / Disqualify;
 5»      DNA2J    CR       0   306-308; 309 and 310 - Motion for New Trial;
 6)>     DNA2]    CR       0   316 - Cover-Letter by Petitioner;
 7)>    [DNA21    CR       0   317 - Petitioner's Objections;
 8»      0NA21    CR       0   321 - Petitioner's Objections;
 9»      DNA2]    CR       0   324 - Petitioner's Objections;
10»      DNA2]    CR       0   341 - Notice of Appeal;
11»      DNA2] CR 0 343 - Motion for New Trial Addendum;
12)>     DNA2] CR 0 345 - Cover-Letter to Oulda Stevens;
13»      DNA21 CR 0 350 - Letter from Petitioner to Judge Woodlock;
14»      DNA21 CR 0 353 - Cover-Letter to Clerk Debra Splsak;
15)>     DNA2] CR 0 361 - Amended Notice of Appeal;
16»      DNA2] CR 0 366 - Request For Designation of Clerk's Record #5;
17»      DNA2] CR 0 370 - Request For Designation of Court Reporter's Record;
18)>     DNA2)        CR   0   375-376 - Subpoena Duces Tecum;
19)>     DNA2]        CR   0   380 - Subpoena Duces Tecum;
20»      DNA2]        CR   0   388 - Motion to Quash Subpoena;
21)>     DNA2]        CR   0   395 - Motion to Quash Subpoena;
22»      DNA2]        CR   0   400 - Subpoena Duces Tecum;
23»      DNA21 2nd Supp. CR 0 4-6 ABATEMENT ORDER [APPENDIX- G, hereto];
24 )>    DNA2] RR-3 0 21, 11 21-25 and 22, 11 3-6 - RECUSAL HEARING;
25 »     DNA2] RR-4 0 7, 11 14-16; 23, 11 23-25 and 24, 11 1-2 - RECUSAL HEARING;
26)>     MFA11 0 Page 2, POINT OF ERROR ONE: (A) - MOTION FOR REHEARING of #23;
27»      MTA21 0 Page 2, Sections CIIKA) and (C) - SECOND MOTION TO ABATE;
28)>     ABM] 0 Pages 4(4a); 7 (9a); 12 (c[1l); 13 (2a); 22 (7c) and 27 (5a) Inside
         APPELLANT'S BRIEF ON THE MERITS;
29»      ASB] 0 Pages 2-4; 10-12; 14-15; and 24 - STATE'S REPLY BRIEF; and
50»      ARB] 0 Page 6 (7c [MID - APPELLANT'S REPLY BRIEF ON TYHE MERITS.

Despite the Appellate Court's questioning of Its jurisdiction [DNA2] CR 0 359-
360     and     371        - at NO TIME did anyone, ever claim that Judge Woodlock's order of

March     13;     2012         - was   "interlocutory", nor did the appellate Court dismiss for

want of jurisdiction based upon entry of an Interlocutory order denying appoint
ment of counsel in a Chapter 64 DNA proceeding.

(D)>     After        having      the established   record    filed   and submitted 17 1/2 months,

on September 18, 2014, the appellate Court then handed down its MEMORANDUM OPINION

[APPENDIX- CI               and at Pages 3-5 declared that Judge Woodlock signed an Interlocu

tory order denying appointment of DNA counsel on March 13,                   2012.    Judge    Anne
Gardner       was the author            of   APPENDIX- C.    She disregarded the record as a whole

and     the conduct of              the parties In the very exact same manner which got a prior

                                                                                 Page    5    [PDR]
opinion       issued      by       her REVERSED AND REMANDED in the Supreme Court of Texas. See,

e.g., and TAKE JUDICAIL NOTICE: Rape V. M.0. DentaI Lab,                              95.~S.W-.3d 712 (Tex.App.-

Fort     Worth     2003, pet. granted), REVERSED AND REMANDED, 139 S.W.3d 671 (Tex.2004)

(discussing Lehmann v. Har-Con Corp.. 39 S.W.3d 191, 195, 200, and 206 (Tex.2001)).

(E)> Once again,               at     Its      very    core,     the etsbIIahed appellate record exhibits
on March         13,    2012        - only two pleadings sat active on the trial Court's docket.

Neither       had anything remotely to do with any request for appointment of DNA coun

sel.      Respondent          ADA     Waller-Conder           rushed    to finish up and file his responses

with     proposed orders,                on    March     13, 2012, because that was his family member's

blrthdate (I.e.,              the    decedent in this case).              See: STATE'S REPLY TO DEFENDANT'S

SUBSEQUENT MOTION FOR FORENSIC DNA TESTING [DNA2] CR 0 264-272.                                  This pleading
urged Judge Woodlock to DENY Subsequent request for DNA testing because Petitioner

allegedly        failed       to    meet his burden under Article 64.03 in the Code of Criminal

Procedure        [DNA2]      CR 0 266.          It also PRAYED Judge Woodlock to DENY the Subsequent

Motion     for     Post-Conviction              Forensic       DNA    testing    [DNA2] CR 0 270.   This Court

must     presume       that    Judge          Woodlock     reviewed     these pleadings and replies before

signing final appealable order.

(F)> After reviewing everything                          discussed     above     in   (E), Judge Woodlock then

signed off        on      the Respondent's proposed order [APPENDIX- A] fully intending to
DENY    Subsequent        DNA Testing             Motion.        However,       that poorly drafted order In

[APPENDIX- A] started off:

                                                         FINDINGS

|f      The defendant              admitted to the jury that he shot William Matthew Storey
        four times.

2.      The defendant              admitted       In    his    original DNA testing request that he shot
        Wi11iam Matthew Storey four times.
3.      The    defendant's Identity as the perpetrator of this murder is not at issue.
4.      The    defendant           has    not    met     the requirements for post-conviction forensic
        DNA testing under Chapter 64 of the Code of Criminal Procedure.
which    tracked       the     Respondent's            reply    and     language under Art. 64.03 C. Cr. P.

                                                                                             Page    6   [PDR]
However,     the poorly           drafted    "ORDER"     portion      was overlooked by Judge Woodlock

and Respondent Waller-Conder, because It misread:

                                                       ORDER

1.       The Court denies the defendant's request for appointment                    of   counsel     to
         represent him on a Subsequent Motion for Post-ConvictIon Torensic DNA tes
         ting.            —•   •      .
(Emphasis     underlined          mine).     It Is those eight (8) underlined, unintended errant

words     which    are now contested                by the parties.     Compared next to the Appellate

Court's     ABATEMENT       ORDER       [DNA2]      2nd Supp.    CR 0 5 [APPENDIX- G at 21, where It

acknowledged       this      very      same order signed March 13, 2012 - noting that no Motion

for     Appointment of Counsel               was pending on the record, on September 18, 2014 it

then handed down opinion [APPENDIX- C] and at Page 3 erroneously found:

         [0]n March         13,     2012,    the Honorable Jerry Woodlock, ..., signed an
         order    proposed        by    the State,       which   included a finding [#3] that
         Appellant's Identity as the perpetrator was not an issue ...

Yet     somehow    omitted        FINDING #4, which cemented what the ORDER had been Intended
to be:

         [Tlhe defendant has not met the requirements for post-conviction
         forensic DNA testing under Chapter 64 of the Code of Criminal Pro
         cedure ...

ID. [DNA2] CR 0 273 and APPENDIX- A; because It then erroneously concluded:

         [B]ut the order Itself re-denied the appointment of counsel; it
         did not deny the Subsequent Motion for DNA testing ...

Id.     APPENDIX-      C   at 3.       Going Into Page 4 of APPENDIX- C, the Court then errone

ously     concluded        that     Judge Woodlock's order was Interlocutory and reasoned that

the Petitioner's            Notice      of   Appeal     had been prematurely filed (TEX. R. APP. P.

27.1(b))-        but   then remained silent on how that would have affected the mandatory

requirements under TEX.                 R.   APP.     P. 25.2(d)-(h) or Petitioner's Motion For New
Trial deadlines under TEX. R. APP. P. 21.8(a), (c) and 22.4                         moreso,   when   the

Court stood on the new September 13, 2012 Order APPENDIX- 6 being the final order?

181 > This Court has already held such tine-frames to be a •Oltlcal Stage." See, e.g..            Cook v.
         State, 240 S.W.3d 906, 908-S12 (Tex.Crim.App.2007).
                                                                                     Page     7   (PDRI
(G)>     In Gutierrez v. State,              he   only     filed   a motion seeking appointment of DNA

counsel       pursuant to Art. 64.01 C. Cr. P., and attempted to appeal the trial Court

denial of that order. Id. 307 S.W.3d 318 (Tex.Crlm.App.2010).                      This Court conclud-

edand held that the decision to deny appointment of counsel is not an "appealable

order"     under        TEX.    R. APP. P. 25.2(a)(2). Id. at 323.           However, the Instant case

Is     distinguishable          from Gutierrez because this record ONLY exhibits Petitioner's

Subsequent       Motion        for DNA      testing pending. [DNA2] CR # 61-135.        The ONLY thing

Respondent       requested was for the court to DENY that motion. [DNA2] CR 0 264-272.

While Respondent's              ORDER was         poorly    drafted. Judge Woodlock nevertheless made

an     implicit    ruling [TEX. R. APP. P. 33.1(a)(2)(A)] DENYING the Petitioner's Sub

sequent       Motion      for DNA testing.            [DNA2]    CR 0 273-274 APPENDIX- A.Indeed, this

Court has long held that "A trial Court's ruling on a matter need not be expressly

stated     if     its    actions or         other statements otherwise unquestionably indicate a

ruling." Rey v. State, 897 S.W.2d 333, 336 (Tex.Crlm.App.1995); see also Martanez v.

State, 195 S.W.3d 101, 104 (Tex.Crlm.App.2006); Garcia v. State,                       291 S.W.3d 1

(Tex.App.-Corpus Christ! 2008); Towery v. State, 262 S.W.3d 586, 597-98 (Tex.App.-

Texarkana 2008).

(H)>     Because        this    case   Involves      a     novel issue not yet resolved by the Court,

the     Petitioner       would urge          It to also apply the very same reasoning used in the

Supreme       Court of         Texas'/' in Lehmann, Supra, when it REVERSED Judge Anne Gardner

in M.0. Dental Lab v. Rape,                 139 S.W.3d 671, 674-75 n. 16 (Tex.2004).         In Lehmann,

the    Court held that the record "IItuminlates] whether an order ... that all part

ies     appear     to    have treated as final may be final despite some vagueness in the

order     Itself."        Id.    39 S.W.3d at 206.          If further held "Because the law does not

require that a final judgment be in any particular form, whether a judicial decree

is    final      judgment must         be    determined        from its language and the record in the

case". Id.       at 195,         because "the language of an order or judgment cannot make It

Interlocutory when In fact, on the record, It Is a final disposition of the case."

                                                                                     Page     8   [PDR]
Id    at      200.      Therefore, it need not even have the word "Final" In the order. Id.

See also Continental Airlines, INc. v. Klefer,                        920 S.W.2d 274,    277   (Tex.1996)

(holding         that     finality        "must       be resolved     by a determination of the intention

of    the Court as               gathered       from the language of the decree and the record as a

whole,        aided on          occasion by the conduct of the parties."Kquotlng: 5 Ray W. Mc

Donald,        TEXAS CIVIL            PRACTICE S 27:4[a], at 7 (John S. Covell, 1992 ed))).ln the

case of State v. MassIngham,                    No.     07-11-00482-CR,     2012 Tex.App.LEXIS 84 *1 (Tex.

App.-Amarillo            2012,     no pet.HNot Designated for Publication) the Court employed

both of this Court's holdings in Gutierrez, Supra; and the Lehmann, Supra, holding

when it decided an Interlocutory order Issue on appeal).

(I)> The          Illuminated           appellate record in this case, detailed above in (B), (C),

and     (E)      as     well     as the conduct of the Court and Parties below- all scream that

Judge      Woodlock's           March     13,     2012 order (APPENDIX- A] was.and was Intended to be

an    Implicit          ruling     acting as a final appealable order denying Subsequent Motion

for     DNA      testln under Art. 64.03 C. Cr. P.                  Thus, "Obviously not Interlocutory.."

See e.g..         In re Morton, 326 S.W.3d 634, 639 (Tex.App.-Austln 2010)(fIndtng denial

of    Motion          for Testing to be appealable order when it is "obviously not interlo

cutory. ")( quoting: In re Johnston,                     79 S.W.3d 195, 197 (Tex.App.- Texarkana 2002,

Orig.      Proceeding)).              Nowhere      In    this record will this Court ever find anything

filed by the trial Court alerting the appellate Court otherwise. See, e.g.,                                Ex

parte Padilla,            No.     03-10-00667-CR,          2010   Tex.App.LEXIS 9774 *1 (Tex.App.-Austln

2010,      pet        ref'd)(Not        Designated       for   Pub Meat lonHfinding that "(t]he district

court      ...        entered     a     Certificate       providing    that this [was! 'not an appealable

order,        and the defendant ha[d] no right of appeal.' We agree.").                       Had the Second

District         Court     of     Appeals       firmly believed that Judge Woodlock's March 13, 2012

order [DNA2] CR 0 273-274 [APPENDIX^ A] was 5n fact an interlocutory order denying

appointment of DNA counsel, it would have surely followed Its long held precedence

                                                                                            Page   9   [PDR]
and    DISMISSED this appeal for want of jurisdiction, which is what they (and Judge
                                                     9
Gardner) did in a long line of cases.

(J)>       Instead,     finding       no "obvious        Interlocutory    order",   the appeI late court

used       APPELLANT'S       MOTION    FOR   LEAVE       TO ABATE APPEAL TO TRIAL COURT AND PRESERVE

THE APPELLATE           RECORD    ("MTA"),     filed       by the Petitioner on June 27, 2012, which

had    nothing        to do with the March 13, 2012 order [APPENDIX-A], as a defacto nunc

pro tunc request to correct a remediable clerical error, when It thereafter issued

ABATEMENT          ORDER on September 10, 2012. [DNA2] 2nd Supp. CR 0 4-6 [APPENDIX- G].

The    Court        invoked    TEX.    R.    APP. P. 44.4 [APPENDIX- G at 2] conceding the March

13,    2012 Order was a dimple clerical error. See, e.g., TEX. R. APP. P. 44.4(a)(1)

and (2).            Thus,     after the trial Court corrected said error in its September 13,

2012       Order     [DNA2] Supp. Cr 0 7-8 [APPENDIX- B], "ITJhe Court of appeals ... then

proceed[ed]          as If     the     erroneous     action    or failure to act had not occurred."

See,       e.g.,     TEX.     R. APP. P. 44.4(b); see also [DNA2] 2nd Supp. CR 0 6 [APPENDIX-

G at 3].       Thus, the ABATEMENT ORDER acted as a clarification order which is analo

gous       to a judgment          nunc pro tunc because it did not substantively change Judge

Woodlock's final appealable order of March 13, 2012. See, e.g..                         In re Hamilton,

975 S.W.2d 758, 762 (Tex.App.-Corpus Chrlstl 1998, pet. denied); Compare: [DNA2]

CR     0    273-274     [APPENDIX-      A]   -next       to- [DNA2] 2nd Sup. CR 0 7-8 (APPENDIX- 61.

Because       the entry of Judge Woodlock's March 13, 2012 order was a clerical error,

because it did not come about as the product of his judicial reasoning or determi

nation,       but     due to the Respondent's poor draftsmanship. It was subject to being

corrected by entry of nunc pro tunc. Ex parte Poe,                       751 S.W.2d 873, 876 (Tex.Crlm.

App.1988); Ex parte Bopps, 723 S.W.2d 669, 670 (Tex.Crlm.App.1986).

[91> Ahftsd v. State, 158 S.W.3d 525, 526 (Tex.App.-Fbrt Worth 2004)(69rdner, J.); Fryv. State, 112
S.W.3d 611, 412-13 (Tex.App.-fcrt Worth 2003); Bridle v. State, 16 S.W.3d 906, 907-08 (Tex.App.
           Fort Worth 2000); Hilburnv. State, 946 S.W.2d 885, 896 (Tex.App.-Fort Worth 1997); see also
           Jenerette v. State, No. O2-13-00092-CR, 2013 Tex.App.LEXIS 7284 (Tex.App.-Fort Worth 2013
           (Gardner, J.);"Chavez v. State, No. O2-1O-0O250-CR, 2010 Tex.App.LEXIS 6163 (Tex.App.-Fcrt
           Worth 2010)(Gardner, J.XNot Designated for Publication) all DISMISSED FOR WANT OF JURISDICTION.
                                                                                   Page 10 [PDR]
(K)>    The     Petitioner        Is    cognizant       of    this    Court's prior holdings that "there
Is     no    limit    to the number            of requests for appointed counsel that a convicted

person may make" - Gultlerrez, Supra, 307 S.W.3d at 323; or for that matter "In
a DNA [testing] proceeding" - Baker v. State,                        185 S.W.3d 894 (Tex.Crlm.App.2006);
Suhre v. State,          185 S.W.3d 898    (Tex.Crlm.App.2006).       However,   this Is not an

ironclad       reason     for     this Court to find no harm under this GROUND ONE, because,

should this Court               agree that           Judge Woodlock's March 13, 2012 order [APPENDIX-
A]     was    not an obvious Interlocutory order - then Petitioner's FIRST ISSUE raised

In the appellate Court still stands unresolved.                        That Issue contended:
         BECAUSE        THE    TRIAL COURT LOST              ITS   PLENARY POWER JURISDICTION ON:
         MAY    29, 2012 (OR APRIL 12, 20121, ALL SUBSEQUENT ORDERS AND PROCEED
            INGS PERFORMED AFTERWARDS WERE VOID, AB INITIO.

Id.     [ABM] at 3-17; [ARB] at 1-7.                  The appellate Court did not reach those merits.

(APPENDIX- C at 4-5].                    Respondent       Wa11er-Conder did not address those merits.

Instead he argued "MOTION FOR NEW TRIAL NOT APPLICABLE IN DNA REQUEST ..." [ASB]
at     10-12    and      letter       brief    dated February 28, 2013.        That alternative argument

wasn't       addressed.        TEX.     R.    APP.     P. 47.1.      As such. If the trial Court lost its

plenary power on May 29, 2012 or April 12, 2012, as MOTION FOR NEW TRIAL overruled
by operation of law before the MOTION FOR RECUSAL / DISQUALIFICATION was finally
decided        IDNA2]     1st Supp. CR 0 4 - then Judge Catalano's order signed September
13,     2012 IDNA2] 2nd Supp. CR 0 7-8 [APPENDIX - B] Is VOID, ab Initio.                      Such would
quash any jursidlction In this Court or ttie appellate Qovrt, tele** rendering
the September 18, 2014 MEMORANDUM OPINION [APPENDIX- CI VOID, «h tnttttn PSP
fhe-Se- tiftdisputed reasons, this Court should ORBtR the. @l&*fc of the 2nd Court
of Appeals to promptly send this Court all items necessary to aid it in deciding
whether to grant discretionary review, TEX. R. APP. P. 66.4(a), then GRANT this
petition further setting this case for submission and briefing under TEX. R.
APP. P. 69.1 and 69.2.


                                                                                       Page    11   (PDR)
GROUND TWO:

        THE APPELLATE COURT ERRED WHEN FAILING TO REVIEW THE ENTIRE RECORD
        OR ADDRESS EVERY ISSUE AND ALTERNATIVE ARGUMENT RAISED BY THE PARTIES
        AND NECESSARY TO FINAL DISPOSITION OF DIRECT APPELLATE REVIEW AS
        REQUIRED UNDER TEX. R. APP. P. 47.1. [DNA2] CR 0 38-43; 44-49; 50-
        60; 61-135; 136-213; 223-229; 230-236; 237-247; 254-263; 264-274;
        275; 284; 285-300; 301-315; 316; 317-320; 321-323; 324-327; 328-
        338; 339; 341; 343-352; 353; 356-358; 359-360; 361; 362-364; 366;
        370; 371-372; 373; 374; 375-376; 380; 387-394; 395-400; 403-404;
        429-432; 1st Supp. CR 0 4; 2nd Supp. CR 0 4-6 and 7-8; [DNA2] RR-
        3 and RR-4.

REASONS FOR REVIEW:


       The Second district Court of Appeals' decision (APPENDIX- C] con
       flicts with another case reversal stemming from other Courts of
       appeal on the same Issues presented In GROUND TWO (above). It has
       also decided an important question of State of Federal law in a
       way that conflicts with applicable decisions of this Court and the
       Supreme Courts of Texas and theUnited States of America. It also
       appears to have misconstrued statutes and rules, as well as has
       so far departed from the accepted and usual course of judicial pro-
     * ceedlngs as to call for an exercise of this most Honorable Court's
       power of puervlslon. TEX. R. APP. P. 66.3(a), (b), (c), (d), and


ARGUMENT:

(A»     The      Petitioner's "FIRST ISSUE" In [ABM] dealt with postfInal appealable or

ders    and      actions     triggered after Judge Woodlock signed the March 13, 2012 order

denying      Subsequent       DNA   testing motion. (APPENDIX - A].         See. [ABM] at Pages 3-13.

As     was   already       addressed above In GROUND ONE, the appeI late Court neglected to

reach     the    merits of this ISSUE.        Nor did the Court address Respondent's alterna

tive    argument      that     "Motions    for     New Trial and their deadlines do not apply to

post-conviction        DNA    requests."         Id.   [ASB] at 10-14, which Petitioner countered

In his [ARB] at 1-7.           The Court also failed to review the entire record.

(B)>    The Petitioner's            "SECOND   ISSUE"     In   [ABM]   dealt with the qualifications

and authority of Judges Catalano and Woodlock. Id. at 13-24. With regard to Cata

lano,     the appellate        Court never addressed that he "self-recused". Compare: [AP

PENDIX-      C   at   5-7]    -next to- [ABM] at 16.           Nor did It address "the appearances

of     Impropriety     by     JUdge Catalano." [ABM] at 16-21 [APPENDIX- C at 5-71. Nor did
                                                                                 Page    12   (PDR)
It     address      Respondent's            contention       that letters attached to Petitioner's [ABM]
could     not be considered                at 26-29 - compared next to- [APPENDIX- C at 5-7]. Then,

with     regard      to Woodlock,             the Court gave a near word-for-word regurgitation of
Respondent's          [ASB]     at        29-30 Compared next to [APPENDIX- C at 7-8].            It omitted

every     legal      argument made             by    the parties: [ABM] at 22-24; [ASB] at 30-32; and

[ARB]     at 7-11,           ambiguously and erroneously finding that "(NJoythieag In the law

supports       (Petitioner's! argument. See, Tex. Const, art. XVI, $ 1." Id. [APPENDIX-

C    at 81.         There      was        no dispute that Woodlock [ONLY] signed and executed anti-

brlbery statement on January 1, 2005 [DNA2] CR 0 349 and Oath of Office on January

3,     2005    (DNA2] CR 0 348.               The Petitioner made competent legal argument that Tex.

Gov't Code Ann. S 74.055 created Woodlock's defacto office, Prleto                             Ball   Bonds

v. State,          994 S.W.2d 316, 319-320 (Tex.App.- El Paso 1999, pet ref'd), and that

since     Tex.      Const,          art. V, § 7 did not cover Woodlock's length / term In office,

the     two    year       teno-lImitations mandated under Tex. Gov't Code S 74.055(c)(6) and

74.0551(d);         and Tex.          Const,        art.    XVI, 5 30(a), controlled.     As such, Woodlock

was     required,         by    law, under Tex. Const, art. XVI, 5 1 and $ 30(a) to file antl-
brlbery       statements            and    Oaths     of    office In January 2007, 2009, and 2011 - when

his     two    year       term-limits          expired and he re-executed AFFIDAVITS TO SERVE          under

Tex.     Gov't      Code       §§     74.055(c)(6)         and   74.0551(d).     Such is also mandated under

U.S.     Const,       art.      VI,        Clause 3.       Contrary to the appellate Court's finding [AP

PENDIX-       C at 8], with regard to former / senior visiting Judge Woodlock's rulings

[APPENDIX- A], are VOID, ab Initio, because he lacked the constitutional authority

to act In such capacity on that time and date. Period.

(C)>     The       Petitioner's            "THIRD    ISSUE"      In [ABM] dealt with the denial of his due

process (course) of                   law and equal protections under the law when his [PTD] was
denied        without any hearing or jury trial. Id. at 24-33.                      The Respondent countered

[ASB]     at       33-43; which Petitioner further responded In [ARB] at 11-12 and (MTA21-
denied        by    the    appellate Court                [APPENDIX- c at 10].     The Court disregarded alI
                                                                                          Page 13 (PDR)
arguments,       pleadings,          and     record     exhibits,    simply dismissing the ground; yet,

then     ambiguously         addressing        an    older    opinion Judge Anne Gardner wrote against

Petitioner In Reger v. Criminal Dlst. Attorney of Tarrant Cnty.,                         No. 02-09-00363-

CV,     2011 WL 3546631,       2011     Tex.App.LEXIS       6413 (Tex.App.-Fort Worth 2011, pet.

denledKOplnlon           on    reh'gKNot            DesIngated     for   Publ Icatton)? [APPENDIX- C at 8-

91.      The    Court     further          Ignored     EXHIBITS- 1-7 offered In MOTION FOR REHEARING.

[APPENDIX-       H].     Petitioner          urges     this Court to order its Clerk to obtain a copy

of     said motion,          or      see    it in PDF file at http://www.search.txcourts/gov/Case.

aspx?cn+02-12-00178-CR&coa=coa02                     (last visited       10/30/2014). We stl11 do not yet

know the        degree       of Respondent Waller-Conder's consanguinity with the decedent's

mother, which was never denied in this record. See, e.g.,APPENDIXES-                          D,    E,   F;

United States v. Hale,               422 U.S. 171,   176   (1975)("Sllence    gains ... probative

weight where It persists In the face of accusation."): Pitts v. State,                         916 S.W.2d
507, 510 (Tex.Crlm.App.1996)(Same).

(D»      The Petitioner's "FOURTH ISSUE" in [ABM] alleged that the trial Court abused

its     discretion       and       denied     his     procedural     due process (course) rights when it

denied     Subsequent DNA Testing motion. Id. at 33-44.                      The Respondent made alterna

tive     arguments.          IASB]     at 44-50,        which     the Petitioner further responded.-^ In

(ARB]     at    11-12.         After       waiting     17    1/2 months - the appellate Court gave only

one (1) page            in    OPINION affirming the trial Court's ruling. [APPENDIX- C at 9-

10].     Not one single time did the Respondent, or the appellate Court, ever mention

or     allude    to     the Petitioner's proffered three (3) sworn expert reports exposing

that     forensic       biological material left on decedent's car and street contradicted

the sworn trial testimony by Christina Renae Rag land-Storey. EXHIBIT- 7, attached

to     MOTION    FOR     REHEARING          holds     the fourth sworn expert report exposing further

material,       false        and misleading           testimony    offered by the prosecution.      Because

this Court abhors                 the State's use of such false, misleading, material testimony

to obtain wrongful convictions, See, e.g.. Ex parte Henderson,                          384 S.W.3d 833,

                                                                                       Page    14    (PDR)
836-837, 851-852 (Tex.Crlm.App.2012); Ex parte Ghahreroanl,                             332 S.W.3d 470, 476-

483 (Tex.Crlm.App.2011); Ex parte Chabot,                            300 S.W.3d 768, 770-71 (Tex.Crlm.App.

2009) and Ex parte Brian Edward Franklin,                            NO.     WR-44,521-03,    2014 Tex.Crlm.App.

Unpub.      LEXIS       244     (Tex.Crlm.App.2014),                Petitioner sought DNA testing to corrob

orate      his     expert's         sworn     reports,       attempting to cement this perjury offered by

the Respondent's.                   And,     (APPENDIX-C1       makes      no mention that after Reger 1, 222
S.W.3d 512-515         was      handed down in 2007, the 80th Texas Legislature amended art.

64.03(b)         C.    Cr.     P.     and     now prohibits such automatic non-flndlngs of Identity

under       art.      64.03(a)(1)(B)              C.   Cr.   P., when defendant's, like Petitioner, plead

not      guilty       by     reason of self-defense.                Compare: [APPENDIX- C at 9-10] -next to-

 [ABM]      at 41-42.          Nor did the Court address those cited cases between 2007 through

2014.      Id.

(E)>       The     Petitioner's            "FIFTH ISSUE" In [ABM] dealt with an "As-Applied" consti

tutional         denial       under        art.    64.03(a)(1)(B)          when applied to ALL motions seeking

DNA      testing       within         self-defense         cases.     Id. at 44-48.    The Respondent only ad

dressed          "EQUAL       PROTECTION"          (ASB]     at 51-54, which the Petitioner pointed out it

was      only an "As-Applied" challenge. (ARB] at 13-15.                          After waiting 17 1/2 months,

the      Court        gave    one-half of a page only addessing "EQUAL PROTECTION." IAPPENDIX-

C     at    101.        Questionably, Judge Gardner saw this argument In Reger 1, 222 S.W.3d

at 514-15, but denied relief because of the holdings In Kutzner v. Montgomery Co.,

 303 F.3d 339, 340 (5th Clr. 2002); Harvey v. Horan,                             278 F.3d 370,   375-76    (4th

Clr. 2002), which were overruled by Skinner v. Swltzer,                                      U.S      , 131 S. Ct.
1289      (2011)       after       Judge     Gardner        Issued    that opinion.     Today, not one mention

of this In [APPENDIX- Cl.                    She did cite to Ex parte Mines,             26 S.W.3d 910,    914

(Tex.Crlm.App.2000), which has nothing to do with art. 64.03(a)(1)(B)???

(F)> This             Court     has    made It very clear to intermediate appellate Courts inside

 its holdings in Kombudo v. State, 171 S.W.3d 888, 889 (Tex.Crlm.App.2005); Light v.

 State,      15 S.W.3d 104, 108 (Tex.Crlm.App.2000), that under TEX. R. APP. P. 47.1,

                                                                                               Page     15     [PDR]
n(T]he Court ... must hand down a written opinion that Is as brief as practicable

but     that     addresses           every Issue raised and necessary to final disposition of the

of     the    appeal."          Herein,     (APPENDIXES- C, E, F, and Hi are wholly failing to do

such     mandate.          Judge      Gardner        is     very    capable of issuing Indepth and detailed

opinions, Strobaugh v. State,                421 S.W.3d 787    (Tex.App.-Fort     Worth 2014), when

she     wishes      to.        For    these reasons,           this most Honorable Court should ORDER the

Clerk of         the      2nd Court of Appealks to promptly send this Court all Items neces

sary     to    aid       It    In deciding whether to GRANT discretionary review, TEX. R. APP.

P.     66.4(a),       then GRANT this               petition further setting this case for submission

and briefing under TEX. R. APP. P. 69.1 and 69.2.

                                                              IV.

                                             PRAYER FOR RELIEF

         WHEREFORE, PREMISES CONSIDERED,                      the Petitioner           respectfully   prays    this

Court would GRANT discretionary review.

                                                               V.

                                                          VERIFICATION


         I, Russell Jay Reger, TDCJ-CID #747783,                           being    presently Incarcerated under
an     uncontroverted,           aoptlveiy          admitted        (By    the     Respondents) Illegal- null and
VOID     judgment         and    sentence       -     In     the French M. Robertson Unit of the TDCJ-CID
System,        In    JOnes      County,     Texas;          do hereby verify and declare under penalty of
perjury        that      the    foregoing       PETITION,           Its    STATEMENTS and attached APPENDIXES-
A     through       H,    are    all true and correct, as well as being offered by me. In GOOD
FAITH.

      [Tex. Civ. Prac. & Rem. Code S 132.001-.
          (A signed / dated copy of this PETITION sha

         SWORN TO BENEATH THE WINGS CF ALMIGHTY GOD on thislthe 21/day of JJnufry


                                                             Petltibner,           Pro Se.
                                                             Russel I Jay Reger #7447783
                                                             French M. Robertson             Bnit.
                                                             12071 FM 3522
                                                             Abilene,       Texas 79601-8749
                                                            (325)548-9035
                                                            www.free-rusty-reger.com
                                                                                               Page   16      (PDR)
                                             VI.

                                CERTIFICATE OF SERVICE


        Pursuant    to TEX. R. APP. P. 68.11, I hereby certify that a true and correct
copy    of   the   foregoing   PETITION   and Its attached APPENDIXES- A through H, were
mailed to the below listed parties of interest*-"vla 1st)Class U.S. Maf^-Postage
Prepaid, on this the 21st day of January/^             /      , 20J




                                            Petitioner, Pro Se.
                                            RusselI Jay Reger #747781


Hon. Lisa C. McMlnn
STATE PROSECUTING ATTORNEY
Price Daniel Sr. Bldg.
209 W. 14th St., Rra 202
P.O. Box 12405, Capitol Station
Austin, Texas 78711-2405
(512)463-1597

-and-

Mr.   Charles M. Mai IIn
Assistant Criminal District Attorney
Appellate Section
401 W. Belknap St.
Fort Worth, Texas 76196-0201
(817)884-1687




RJR:flle




                                                                        Page   17   (PDR)
UNDER THIS COVER:   APPENDIX- A
                    If                            •{(

                                                               FILED
                                                           TARRANT cpiiwT
                          NO.   0579930D

                                                          2012 MAR J3 rV2.:|8-
STATE OF TEXAS                             iN the ^mmjmLDER
                                           COURT NUMBER THR^W^ CLERK
v.

                                           TARRANT COUNTY, TEXAS
RUSSELL JAY REGER


                             FINDINGS

                                                        shot   William
1.
     The defendant admitted •to the jury that he
     Matthew Storey four times.

2.
     The defendant admitted in his original DNA testing request
     that he shot William Matthew Storey four times.
                                                        this murder is
     The defendant's identity as the perpetrator of
     not at issue. .

4.
     The defendant has not met the requirements for jost-conviction
     forensic DNA testing under Chapter 64 of the cf>de of Criminal.
     Procedure.




                                ORDER


     The Court denies the defendant's request for appointment of
      counsel to represent him :on a subsequent motion for post
      conviction forensic DNA testing.
      The Court directs the Clerk of this Court to furnish a copy of
      this finding and order, to;
     "a,   Mr. Russell Jay Reger, TDCJ-ID #747783, nFfe^hRobertson
           Unit, 12071 FM 3522, Abilene, Texas 79601-8799; and
      fa/ The appellate section of the Tarrant Lunty .Criminal
           District Attorney's Office
                  ' (f


                          J3tey°f22k*±L   ?Dl^~~
SIGNED AND ENTERED this
UNDER   THIS COVER:   APPENDIX-   B
                                       NO.   0579930D




STATE   OF    TEXAS                                        IN THE   CRIMINAL    DISTRICT


v.                                                         COURT NUMBER    THREE     OF


RUSSELL       JAY REGER                                    TARRANT COUNTY,      TEXAS



                    TRIAL    COURT'S   FINDINGS      AND   ORDER DENYING


        DEFENDANT'S         SUBSEQUENT MOTION FOR FORENSIC DNA TEE               CNG^      'P»T.

                                                                           OT        oo




                                         FINDINGS
                                                                            O
                                                                                      TC     i—,

        The defendant admitted to the jury that he sh^t^WiHiali
        Matthew Storey four times.                                              CP           ::

        The defendant admitted in his original DNA testing request:

        that he shot William Matthew Storey four times.

        The defendant's identity as the perpetrator of this murder is;

        not    at   issue.
                                                                                                   i

4.      The defendant has not met the requirements for post-convictionj
        forensic DNA testing under Chapter 64 of the Code of Criminal;

        Procedure.




                                             ORDER


        The Court denies the defendant's subsequent motion for post

        conviction forensic DNA testing.

        The Court directs the Clerk of this Court to furnish a copy of

        this finding and order to:

        a.      Mr. Russell Jay Reger, TDCJ-ID #747783, French Robertson
                Unit, 12071 FM 3522, Abilene, Texas 79601-8799; and



                                                                          COPY
          The appellate section of the Tarrant       County Criminal
         District Attorney's Office                               '




SIGNED AND ENTERED this   fcf   day of




                                JUDGE    PRESIDING
UNDER THIS COVER:   APPENDIX- C
                                                                                                                     Page 1




                                        ;          1 of 1 DOCUMENT

                      RUSSELL JAY REGER, APPELLANT V. THE STATE OF TEXAS, STATE

                                                  NO. 02-12-00178-CR


                       COURT OF APPEALS OF TEXAS, SECOND DISTRICT, FORT WORTH

                                              2014 Tex. App. LEXIS 10471



                                             September 18, 2014, Delivered

NOTICE: PLEASE CONSULT THE TEXAS RULES OF APPELLATE PROCEDURE FOR CITATION OF
UNPUBLISHED OPINIONS.


PRIOR HISTORY: [*1] FROM: C'RJMINAL DISTRICT COURT NO. 3 OF TARRANT COUNTY. TRIAL COURT
NO. 0579930D.
In re Reger, 193 S.W.3d 922, 2006 Tex. App. LEXIS 4734(T'ex. App. Amariilo, 2006)

CORE TERMS: testing, postconviction, forensic, overrule, recuse, notice of appeal, appealable order, disqualify,
improperly denied, disqualified, convicted, shooting, new trial, appointment of counsel, district attorney, oath of office,
self-defense, anti-bribery, prematurely, designated, abated, girlfriend, daughter, shot, jurisdiction to render, voidab
initio, interlocutory order, former prosecutors, consanguinity, perpetrator

COUNSEL: RUSSELL JAY REGER. APPELLANT, PRO SE, ABILENE, TEXAS.

FOR STATE: JOE SHANNON, JR., CRIMINAL DISTRICT ATTORNEY, CHARLES M. MALLIN, CHIEF OF THE
APPELLATE SECTION, STEVEN W. CONDER, ASSISTANT CRIMINAL DISTRICT ATTORNEY FOR
TARRANT COUNTY, FORT WORTH, TEXAS.

JUDGES: PANEL: GARDNER, WALKER, and MCCOY, J.I.

OPINION BY: ANNE GARDNER


OPINION




MEMORANDUM OPINION1




        l Sec Tex. R. App. P. 47.4.



Appellant Russell Jay Reger appeals the denial of his second motion for forensic DNA testing. We affirm.

Relevant Facts


On April 2, 1995, Appellant and his girlfriend were engaged in sexual relations when Appellant.ripped off her shirt, The



                                       :                                                    Msfe® OwEStiaa Ufiswfai^
                                                                                                                     Page 3
                                            2014 Tex. App. LEXIS 10471, *4



signed by the trial court." (emphasis added)). Rather than dismiss the appeal, we abated it for the trial court to render a
final, appealable order. Cf. State v. Vardeman, No. 05-13-00241-CR, 2013 Tex. App. LEXIS 9988, 2013 WL 4033796,
at *4 (Tex. App.-Dallas Aug. 8, 2013,,'no pet.) (mem. op., not designated for publication) (noting that trial court retains
jurisdiction to render orders in [*5] underlying proceedings during pendency of appeal from interlocutory' order);
Meineke v. State, 171 S.W.3d 551, 558 (Tex. App.-Houston [14th Dist.] 2005, pet. refd) ("While filing a notice of
appeal properly invokes the appellate court's jurisdiction, it does not automatically terminate the trial court's
jurisdiction.") (footnote omitted). Because Judge Woodlock's order was interlocutory, the trial court retained
jurisdiction to render a final order; thus, Judge Catalano's and Judge Walker's orders are not void ab initio. See, e.g.,
Turner v. State, No. 12-02-00168-CR, 2003 Tex. App. LEXIS 8443, 2003 WL 22240324, at *1-2 (Tex. App.-Tyler
Sept. 30, 2003, no pet.) (mem. op., notidesignated for publication).

Appellant also questions this court's authority to abate this case for an order on his subsequent request for DNA testing.
This court properly abated the appeal to permit the trial court to render a final, appealable order. See Tex. R. App. P.
27.1(b), 44.4; Dewalt v. State, 417 S.W.3d 678, 685 n.32 (Tex. App.-Austin 2013, pet. refd); Ex parte Crenshaw, 25
S.W.3d 761. 764 (Tex. App.-Houston'[lst Dist.] 2000, pet. refd). We overrule Appellant's first issue.

Qualifications and Authority of the Judges

In his second issue, Appellantargues that Judge Catalano was disqualified from presiding over his DNA motion; that
regional administrative judge, Judge Jeff Walker, improperly denied his motion to recuse Judge Catalano; and that
Judge Woodlock was not qualified to rule on Appellant's motions.

Judge Catalano

An order denying a motion to recuse may be [*6| reviewed for an abuse of discretion on appeal. Green v. State, 374
S.W.3d 434, 445 (Tex. Crim. App. 2012). Appellant contends that Judge Catalano was disqualified from ruling on his
DNA requestbecause Judge Catalano had previously served as an assistant criminal district attorney with the Tan-ant
County Criminal District Attorney's Office. A judge is disqualified from hearing a case "wherein thejudge maybe
interested, or where either of the parties may be connected with the judge, either by affinity or consanguinity, within
such a degree as may be prescribed by;law, or when thejudge shall have been counsel in the case," Tex. Const, art. V, §
11,or "where he may be the party injured, or where he has been of counsel for the State or the accused, or where the
accused or the party injuredmay be connectedwith him by consanguinity or affinity within the third degree, as
determined underChapter 573, Government Code," Tex. Code Crim. Proc. Ann. art. 30.01 (West 2006). The Texas
Court of Criminal Appeals has interpreted these two provisions, explaining that, as applied to former prosecutors,a
judge is disqualified only if the record affirmatively demonstrates that thejudgeactively participated as a prosecutor in
the very case at bar. Games v. State, 737 S.W.2d315, 319 (Tex. Crim. App. 1987). The mere fact that a judge served as
an assistantdistrict attorney [*7] while a defendant's case was pending does not disqualify thatjudge. Id.

Judge JeffWalker, the administrative judge, heard the motion to recuse and denied the motion based on the evidence
presented. The judgment of conviction and thecriminal docket list two prosecuting attorneys, Fred Rabalais and Tim
Bednarz, Bednarz and former prosecutor Steve Gordon testified that they and-Fred Rabalais were the only assistant
criminal district attorneys who worked on Appellant's prosecution. The State points out in its briefthatthe State Barof
Texas website shows that Judge Catalano did not become a licensed attorney until May 1996, afterAppellant's trial. See
For the Public: Find, State Bar OF TEXAS, http://www.texasbar.com (last visited Sept. 15, 2014). Because the record
amply supports his ruling, Judge Walker did not abuse his discretion in denying Appellant's motion to recuse Judge
Catalano. See Gamez, 737 S.W.2d at 319.

Appellant also contends that Judge Catalano was biased and prejudiced against him. because hehad a personal
relationship with Fred Rabalais and because Judge Catalano was involved ina conspiracy to deprive Appellant of his
DNA rights. Nothing in the record supports Appellant's contentions.




                                                                                       MSmm Chritf'san l»:wa»l8if
                                                                                                                     Page 5
                                           2014 Tex. App. LEXIS 10471, *11



Mines, 26 S.W.3d 910, 914 (Tex. Crim. App. 2000), cert, denied, 532 U.S. 908, 121 S. Ct. 1234, 149 L. Ed. 2d 143
(2001). Further, we have previously addressed and overruled this issue. See Reger I, 222 S.W.3d at 514-15. Finally,
Appellant's contention that Skinner v. Switzer, 131 S. Ct, 1289, 179 L. Ed. 2d 233 (2011), overrules our prior holding is
without merit. That case stands for the limited proposition that a convicted state prisoner may seek postconviction DNA
testing in federal court through a section 1'983 claim, not only through a habeas petition. Id. at 1293, 1298-1300.
Accordingly, we overrule Appellant's fifth issue.

Conclusion


Having dismissed a portion of his third issue and having overruled the remainder of his five issues, we deny "Appellant
Reger's Second Motion For Leave To Abate Appeal To Trial Court And Allow Refiling Of Out-Of-Time Motion for
New Trial; Motion to Disqualify And Motion to Recuse Judge Robb D. Catalano And; Live Hearing To Expand,
Support & Preserve Appellate Record," and we affirm the trial court's judgment.

/s/ Anne Gardner


ANNE GARDNER


JUSTICE


PANEL: GARDNER, WALKER, and MCCOY, JJ.

DO NOT PUBLISH
Tex. R, App. P. 47.2(b)

DELIVERED: September 18, 2014




                                                                                               U. 5, €•-.•   ••-       :'.;:.'..-yvu;-^


                                                                                           Margayst e.;v! ••>•"•.   v: „/:-.-.n Library
                                                                                                Ablism i:r"&'.'.i:-; L^iversilY '
                                                                                                      Abitena, TX 7*601
       UNDER THIS COVER:   APPENDIX- D




fc^j
                                   RusselI Jay Reger
           FILED                   TDCJ-CID #747783
      COURT OF APPEALS        French    M. Robertson    Unit.
 SECOND DISTRICT OF TEXAS              12071 FM 3522
                              Abilene,      Texas 79601-8749
        FEB - 3 20K                    (325)548-9035
                               www.free-rusty-reger.com
 DEBRASPSSAK, CLERK
                                   January 29th, 2014

Hon. Debra Spisak, Clerk
COURT OF APPEALS
Second District of Texas
401 W. Belknap,. Ste. 9000
Fort Worth, Texas 76196
(817)884-1900

RE:     Court of Appeals No. 02-12-00178-CR
        Trial Court Case No. 0579930D
        RUSSELL JAY REGER Vs. THE STATE OF TEXAS


Dear Ms. Spisak,

        This    letter   /brief is a CLERICAL CORRECTION and/or ADDENDUM to my timely,

properly    filed:    APPELLANT   REGER'S    MOTION TO DISQUALIFY AND STRIKE PLEADINGS OF

ADA    STEVEN   WALLER   CONDER   BASED   ON HIS CONSANGUINITY WITH DORIS WALLER STOREY,

AN ADVERSE VICTIM PARTY ("IMTA3J").         Said was received 01/10/14 and filed 01/17/14

jn your official docket.

        Specifically, in [MTA3], Section II at Subsection (G) in Page 4, the follow

ing genealogy should be corrected to read:

        RAYMOND CECIL CONDER, JR (Father) (DOB: 07/30/30);
        MARY HELEN HAULER (Mother);
        Married: (05/16/61) Rock County (JanesviIle), Wisconsin;
        Begot: ADA STEVEN WALLER CONDER (SBOT 04656510) (DOB: 05/24/64); asd
        Married: ANNE VAN WICKLER

        -AND-


        EMMETT E. WALLER (Father) (DOB: 04/30/1909);
        IMOGENE HUFF (Mother) (DOB: 09/07/1908);
        Married / Begot: DORIS JEAN WALLER (DOB: 06/05/44); and
        Married: WILLIAM STOREY



                                             - 1 -
As    of 09/16/2002 - RAYMOND CECIL CONDER, JR., lived in Benbrook (Tarrant County),

Texas,     until     his    death.       EMMETT E. WALLER lived in Arlington (Tarrant County),

Texas,     until     his    death on 11/17/36.        IMOGENE WALLER continued Iiving in Tarrant

County, Texas, until her death on 11/25/91.

         Please     make    sure this information and correction is presented at same time

as the IMTA31 is presented and considered by the Court.

         I, Russell Jay Reger, TDCJ-CID #747783,              being factually innocent and wrong

fully     incarcerated        under    an uncontroverted, adoptively admitted (By'The TCCDAO)

illegal-     null     and     VOID    judgment   of   conviction and sentence, in the French M.

Robertson     Unit of         the TDCJ-CID System, in Jones County, Texas; do hereby verify

and     declare     under     penalty of perjury that the foregoing LETTER BRIEF; ADDENDUM;

and     STATEMENTS     made     herein     are all true and correct, as well as offered by me-

in GOOD FAITH.

      [Tex.Civ.Prac. & Rem. Code § 132.001-003 et seq. / Title 28 U.S.C. § 1746)
         (A signed / dated copy of this ADDEhOJM shall havejfca^ame validity as its anginal)




                                                  Appel lant, Pro Se>
                                                  Russell Jay Reger V747783
                                                  French M. Robertson        Unit.
                                                  12071 FM 35 2 2
                                                  Abilene,     Texas 79601-8749
                                                  (325)548-9035
                                                  www.free-rusty-reger.com


RJR:f!le

xc:      Steven Waller Conder (SBOT No. 04656510)
         Asst. Criminal District Attorney
         Tim Curry's Injustice Center
         401 W. Belknap St.
         Fort Worth, Texas 76196-0201 .
         (817)884-1687
         www.tarrantcounty.com

                                                  -   2   -
UNDER THIS COVER:   APPENDIX- E
                                                                        FILE COPY




                          COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                                    FORT WORTH


                                  NO. 02-12-00178-CR



RUSSELL JAY REGER                                                   APPELLANT


                                          V.


THE STATE OF TEXAS                                                        STATE




   FROM THE CRIMINAL DISTRICT COURT NO. 3 OF TARRANT COUNTY




                                      ORDER




      We have considered "Appellant Reger's Motion To Disqualify And Strike

Pleadings Of ADA Steven Waller Conder Based On His Consanguinity With

Doris Waller Storey, An Adverse Victim Party" filed by appellant Russell Jay

Reger, pro se.

      The motion is DENIED.


      The clerk is directed to transmit a copy of this order to the appellant and

the State's attorney of record.

      DATED January 30, 2014.

                                                  PER CURIAM
UNDER THIS COVER:   /IPENDIX- F
                           COURT OF APPEALS
                             SECOND DISTRICT OF TEXAS
                                    FORT WORTH


                                NO. 02-12-00178-CR

RUSSELL JAY REGER                                                     APPELLANT


                                           V.


THE STATE OF TEXAS                                                             STATE




      FROM CRIMINAL DISTRICT COURT NO. 3 OF TARRANT COUNTY
                    TRIAL COURT NO. 0579930D




                                      ORDER




      We    have       considered   "Appellant   Reger's   Motion   For   En    Banc

Reconsideration Of Appellate Court's Per Curiam Order Dated January 30, 2014"

filed by appellant Russell Jay Reger, pro se.

      The motion is DENIED.


      The clerk of this court is directed to transmit a copy of this order to the

attorneys of record.

      DATED September 18, 2014.

                                                     PER CURIAM


EN BANC
02-12-00178-CR
September 18, 2014
Page 2



                     Respectfully yours,

                     DEBRA SPISAK, CLERK
UNDER THIS COVER:   APPENDIX- 6
                                                                     %5"TfG^
                                                       \u




                                                                  FILED   tC.erk
                       COURT OF APPEALS ^^n^^^
                        SECOND DISTRICT OF TEXAS
                                FORT WORTH                     SEP 1 2 201Z

                             NO. 02-12-00178-CR          TM£ —-—^^^^UTY

RUSSELL JAY REGER                                                 APPELLANT
                                      V.


THE STATE OF TEXAS                                                  APPELLEE


     FROM CRIMINAL DISTRICT COURT NO. 3OF TARRANT COUNTY


                           ABATEMENT ORDER



     Appellant Russell Jay Reger attempts to appeal from the denial of his
subsequent motion for DNA testing. On August 10, 2012, after receiving tt>e.
clerk's record, this court notified the parties of our concern that we lack
jurisdiction over the appeal because our review of the clerk's record reveals no
order denying Appellant's m©tion for subsequent DNA testing.
                                                           ((


      Appellant contends that the. March 13, 2012 order, appearing in the clerk's
record immediately after the State's March 13, 2012 response to his motion for
subsequent DNA testing and a blank copy of the order, was intended to be an
order denying his motion for subsequent DNA testing. That untitled March 13,
2012 order provides,

                                      FINDINGS

      1.    The defendant admitted to the jury that he shot William
            Matthew Storey four times.

      2     The defendant admitted in his original DNA testing request
            that he shot William Matthew Storey four times.

      3.    The defendant's; identity as the perpetrator of this murder is
            not at issue.

      4     The defendant has not met the requirements for post
            conviction forensic DNA testing under Chapter 64 of the Code
            of Criminal Procedure.

                                     ORDER

      1 The Court denies the defendant's request for appointment of
          counsel to represent him on a subsequent motion for post
             conviction forensic DNA testing. [Emphasis added.]
      Despite the emphasized language in the visiting judge's order, our review
of the clerk's record does not reveal that any request for appointment of counsel
was pending when the visiting judge signed the March 13, 2012 order.
      Accordingly, in the interest of justice and judicial economy, rather than
dismiss the appeal for want of jurisdiction, see Tex. R. App. 44.4, In re Morton,
326 S.W.3d 634, 639 n.3 (Tex. App.-Austin 2010, no pet), we GRANT

                                                                                    5
                       .-.' if                              ((f


Appellant's request that we abate this appeal IN PART and we DENY the
remainder of Appellant's pending requests.

         We ORDER the appeal abated, and remand this case to the trial court so
that the order on Appellant's motion for subsequent DNA testing may be
finalized. The trial court clerk shall file a supplemental clerk's record containing
the order on or before Tuesday, September 25, 2012. Upon receipt of a timely-
filed supplemental record, the period of abatement will end, and this appeal will
be reinstated without further order of the court.

         The clerk of this court is ordered to transmit copies of this order to
Appellant, the State's attorney of record, the trial court judge, and the trial court
clerk.

         DATED September 10, 2012.


                                                     PER CURIAM




                                                                                        lb)
UNDER THIS COVER:   APPENDIX- H
                                                                         FILE COPY




                        COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                  FORT WORTH


                              NO. 02-12-00178-CR



RUSSELL JAY REGER                                                    APPELLANT


                                        V.


THE STATE OF TEXAS                                                         STATE




     FROM CRIMINAL DISTRICT COURT NO. 3 OF TARRANT COUNTY
                   TRIAL COURT NO. 0579930D




                                    ORDER




      We have considered appellant's "Motion For Rehearing Memorandum

Opinion Dated 9/18/2014."

      It is the opinion of the court that the motion for rehearing should be and is

hereby denied and that the opinion and judgment of September 18, 2014 stand

unchanged.

      The clerk of this court is directed to transmit a copy of this order to the

attorneys of record.

      SIGNED October 23, 2014.
    Sj^,   '                                                               FILE COPY
    V
>




                                                        /s/ Anne Gardner
                                                        ANNE GARDNER
                                                        JUSTICE

               PANEL: GARDNER, WALKER, and MCCOY, JJ.
             RTES'           SjXT ». „n jj                '"X~„y V-'trqpTj'Ko \&^^T^jrTr~r^~*Wyi*zr-E^rix^^*^~'*rgF^&*4^^              R?vs-w>^-*q3^«"«fl5syg
                                                                                         yk w
      •           MAIL*                                                                         Vs^77       o.                         XJ
     PLACE STICKER ATTOP OF.ENVELOPE.TO.THE RIGHT ,
      OF THE RETURN ADDRESS. FOLD AT DOTTED LINE.     .
        mMMiimmn
                                                                    i*

                                                                                                                             f (W •
01      5510. 0003              1040        OflHL
                                                                                                                                                            T°-
     WHEN USED INTERNATIONALLY,
          A CUSTOMS DECLARATION
          LABEL MAY BE REQUIRED.
             ••}•••••
                                                                                                                                            visitiisatiisps nnM